13-2743
         Bo v. Holder
                                                                                       BIA
                                                                                Mulligan, IJ
                                                                               A077 736 280
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 29th day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                DENNIS JACOBS,
 9                PIERRE N. LEVAL,
10                     Circuit Judges.
11       _____________________________________
12
13       SOHG BO, AKA YUN SUN, AKA SONG BO,
14                Petitioner,
15
16                       v.                                     13-2743
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Theodore N. Cox, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Carl McIntyre, Assistant

         07162014-B3-6
 1                                  Director; Virginia Lum, Attorney,
 2                                  Office of Immigration Litigation,
 3                                  United States Department of Justice,
 4                                  Washington, D.C.
 5
 6           UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10           Petitioner Sohg Bo, a native and citizen of China,

11   seeks review of a July 5, 2013, decision of the BIA,

12   affirming the January 31, 2012, decision of Immigration

13   Judge (“IJ”) Thomas J. Mulligan, denying his motion to

14   reopen.          In re Sohg Bo, No. A077 736 280 (B.I.A. July 5,

15   2013), aff’g No. A077 736 280 (Immig. Ct. N.Y. City Jan. 31,

16   2012).          We assume the parties’ familiarity with the

17   underlying facts and procedural history of this case.

18           Under the circumstances of this case, we have reviewed

19   both the IJ’s and the BIA’s opinions “for the sake of

20   completeness.”          Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

21   2008) (quotation marks and citations omitted).          The

22   applicable standards of review are well established.          See

23   Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

24   2008).

25

     07162014-B3-6                        2
 1          Bo filed a motion to reopen based on his claim that he

 2   fears forced sterilization in his home province of Zhejiang

 3   because he has had more than one child in violation of

 4   China’s population control program.         We find no error in the

 5   agency’s determinations that Bo failed to demonstrate either

 6   materially changed country conditions excusing the untimely

 7   and number-barred filing of his motion or his prima facie

 8   eligibility for asylum or related relief.         See id. at 158-

 9   72.

10          For the foregoing reasons, the petition for review is

11   DENIED.         As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot.         Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34.1(b).

18                                     FOR THE COURT:
19                                     Catherine O’Hagan Wolfe, Clerk
20
21




     07162014-B3-6                       3